DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the amendment filed July 20, 2021, for the 16/604,528 application, which is being examined under the first inventor to file provisions of the AIA .
The amendments to claims 23, 34, and 38-39; the cancellation of claim 40; and the addition of claims 67 and 68 are noted.
Claims 1-2, 4, 6, 11-12, 19, 22-23, 27-28, 30, 34-39, 54, and 67-68 are pending and have been fully considered.
New grounds of rejection necessitated by applicant’s amendment follow.

Response to Amendment
Claim Interpretation
Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” [In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966].  The preceding refers to the product-by-process recited in instant claim 28.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



With respect to claim 67, it is not clear if applicant is claiming a property of the alumina implicitly by reciting a water content before hydration.  Furthermore, it is not clear how hydration of alumina corresponds to the alumina of instant claim 1.  Hydration appears to be a process wherefore claim 67 may be a product-by-process claim.  In such a case, applicant is reminded of the claim interpretation of such discussed above.  Clearly, the metes and bounds of the claimed invention cannot be determined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 22, 27-28, 30, 54, and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macedo (US 6,319,393 B1).
Macedo discloses a FCC catalyst comprised of a modified alumina additive in an amount “from about 2 to 80 weight percent, preferably about 3 to 55 weight percent, and more particularly about 3 to 35 weight percent” [column 4, lines 21-24] and “about 5 to 50 weight percent of at least one crystalline, zeolitic aluminosilicate. Examples of suitable zeolites include zeolites X, Y, A, and L, ZSM-5 and equivalents” [column 4, lines 26-30].  The modified alumina may be a hydrated alumina [see column 2, lines 58-61: “[f]or modified alumina as additives in fluidizable cracking catalysts, it is recommended that use be made of hydrated alumina in the particulate form,” wherein the hydrated alumina comprises “aluminum hydroxides as well as aluminum hydroxide-oxides. Examples include gibbsite, flash-calcined gibbsite, boehmite, and bayerite” in column 2, lines 50-54].  Note that Macedo does not explicitly disclose that the modified alumina comprises “a strong Lewis site density of less than about 70 mol/g.”  However, the instant specification discloses “an alumina that includes a strong Lewis site density of less than 70 mol/g. In some embodiments, the alumina is derived from flash calcined gibbsite” [paragraph 0017].  Since the alumina of Macedo is derived from the same flash-calcined gibbsite as the instant application, it is expected that the modified alumina has the required Lewis site density.  Further note similar calcining conditions between Macedo and the instant application [compare column 3, lines 36-40: “[w]hen the washed and dried alumina is subjected to a calcination separately, i.e., prior to the catalyst preparation, it is conveniently carried out at a temperature in the range of about 300o to 12000 C” and, more particularly, “[s]uitable temperature ranges for pre-calcining the modified aluminas, and hence for obtaining aluminas having different LOIs, include: 300o-450o C., 450o-850o C., and 850o-1200o C” to paragraph 0052 of the instant specification: “calcining is conducted at a temperature of from about 500oC to about 750oC” – note, also, caveat in column 4, lines 57-60 of Macedo: “[c]alcining of the modified aluminas can take place before or during the preparation of the catalysts, or during use of the catalysts as discussed above”].  Last, with respect to the microspherical limitation, note that Macedo discloses spray drying the modified alumina [column 3, lines 23-25].  Further note that the instant application discloses that microspheres are made by spray-drying in paragraph 0057 of the specification: “a slurry containing zeolite and one or more binders is made and spray-dried to yield microspheres…”
With respect to claim 2, see the preceding concerning flash-calcined gibbsite.
With respect to claim 6, note that Macedo discloses that the modified alumina may be a hydrated alumina [see column 2, lines 58-61: “[f]or practical reasons, i.e., with a view to subsequent use of the modified alumina as additives in fluidizable cracking catalysts, it is recommended that use be made of hydrated alumina in the particulate form”].  Therefore, hydrated flash calcined gibbsite would have been obvioius to one of ordinary skill in the art.
With respect to claim 27, Macedo discloses “[t]he catalyst further contains a matrix. Use may be made of all the appropriate matrix materials for such catalysts, such as silica, alumina, silica-alumina…” [column 4, lines 48-51] in amounts such as 37 wt % [see Table I – Kaolin wt % for Catalyst A; note that kaolin is also mentioned as a matrix material]. 
With respect to claim 30, note that Macedo discloses “[e]xamples of suitable zeolites include zeolites X, Y,…Preference is given to zeolites Y and hydrothermally and/or chemically modified versions thereof, such as USY (Ultrastable Y) zeolites, described in, int. al., U.S. Pat. No. 3,293,192…” [column 4, lines 26-34].  Note that Maher et al (i.e., US 3,293,192) discloses that USY zeolites have a Na2O concentration of 0.01 to 1 wt % [see Table 1 therein].  The preparation of USY zeolite includes “selecting a suitable zeolitic material and base exchanging (i.e., ion-exchanging – Examiner’s insertion) the zeolite with an ammonium salt, amine salt, or other salt which on calcination decomposes to leave appreciable portions of the zeolite in the hydrogen form” [column 3, lines 15-19].
Claims 11-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macedo (US 6,319,393 B1) in view of Yang (US 2007/0098611).
Macedo does not appear to disclose that the flash calcined gibbsite is doped “with salts of lanthanum, strontium, or bismuth.”
However, Yang, which is concerned with flash calcined gibbsite as a catalyst support, discloses “it is well known that adding a stabilizing metal, such as lanthanum, to alumina, a process also known as metal-doping, can stabilize the alumina structure” [paragraph 0007] and “[t]o prevent sintering of catalytic metals, the unstable support is doped with a stabilizing material…to stabilize alumina supports against such thermal degradation by the use of materials such as zirconia, titania, alkaline earth metal oxides such as baria, calcia, or strontia, or rare earth metal oxides such as ceria, lanthana, and mixtures of two or more rare earth metal oxides” [paragraph 0017] and “thermal stabilization of -alumina (which is equivalent to flash calcined gibbsite – see paragraph 0024 – Examiner’s addition) by the addition of a stabilizing metal such as lanthanum (La-doping) followed by calcination has demonstrated profound improvements in the thermal stability, surface properties, and Na-tolerance of the rehydrated -alumina” [paragraph 0027].  Furthermore, it is well known in the art that boehmite (see mention above) can be formed from gibbsite.
Therefore, at the time of the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify the FCC catalyst of Macedo with the doped alumina of Yang for the reasons already stated, namely, improvements in thermal stability, surface properties, and Na-tolerance, and the invention as a whole would have been prima facie obvious.
With respect to claim 19, note the 3% quantities in Examples 2 & 3 of Yang and paragraph 0034: “[i]n the present invention, the rehydrated -alumina is doped with 0-24 wt % of the stabilizing metal. More preferably 0.1-12 wt % of the stabilizing metal is incorporated into the rehydrated -alumina.”
Claims 34-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macedo (US 6,319,393 B1) in view of Stockwell et al (US 6,656,347 B2).
Macedo does not appear to explicitly disclose “in situ crystallizing a zeolite on the pre-formed microspheres to provide the zeolitic microsphere material.”
However, Stockwell et al, which is concerned with structurally enhanced cracking catalysts, discloses “Y-faujasite is allowed to crystallize by mixing the calcined kaolin microspheres [an alumina support source – Examiner’s insertion] with the appropriate amounts of other constituents (including at least sodium silicate and water), as discussed in detail below, and then heating the resulting slurry to a temperature and for a time (e.g., to 200o-215o F. for 10-24 hours) sufficient to crystallize Y-faujasite in the microspheres” [column 36-42].  Note that Stockwell et al discloses “any alumina source which has the proper combinations of porosity and reactivity during zeolite synthesis and can generate the desired catalyst macroporosity and morphology can be used” [column 6, lines 26-29].  Therefore, flash calcined gibbsite would have been an obvious alumina source.  Stockwell et al specifically discloses “zeolite initiator may be mixed with the kaolin microspheres after they are formed and before the commencement of the crystallization process, a technique which is referred to herein as ‘external seeding’” [column 11, lines 55-58] and“[t]he sodium silicate and sodium hydroxide reactants may be added to the crystallization reactor from the microspheres containing Y-faujasite are separated from at least a substantial portion of their mother liquor, e.g., by filtration. It may be desirable to wash to microspheres by contacting them with water either during or after the filtration step. The purpose of the washing step is to remove mother liquor that would otherwise be left entrained within the microspheres” [column 13, lines 21-34].  Note that the filtration above corresponds to the separating step of instant claim 38.
At the time of the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify the preparation of the FCC catalyst of Macedo with the in situ crystallization of zeolite Y of Stockwell et al because the crystallization catalysts prepared by said in situ crystallization have a “large pore surface area [that is]…vastly improved over previous catalysts,…[and] the zeolite crystals are readily accessible to the hydrocarbon feed….it appears that previous catalysts in which the zeolite is incorporated into a matrix by physical mixing and glued with binder have sufficient macroporosity, however the binder coats the active zeolite catalyst thereby blocking accessibility thereto. The present microsphere catalysts have a morphology which allows fast diffusion into the catalyst due to the macroporosity and enhanced dispersion of the matrix, and further provides the highest accessibility to the zeolite inasmuch as the zeolite is freely coated onto the walls of the pores” [column 6, lines 33-47].  Consequently, said catalyst attrition-resistant [column 2, lines 34-35], “maximizes bottoms cracking and minimizes slurry gravity” [column 2, lines 43-44] and “maximizes gasoline yields” [column 2, lines 50-52].  Note that maximizing gasoline yield is an emphasis of Macedo [see, e.g., Example 6: “[t]he nickel impregnated Catalysts A, B, and D showed better selectivities, in particular with respect to LPG and gasoline, than the nickel impregnated Comparative Catalyst X”].  Therefore, the invention as a whole would have been prima facie obvious.
With respect to the heating step of instant claim 36 and the exchanging step of instant claim 38, Stockwell et al discloses “[t]he general procedure for manufacturing the FCC microspheres of this invention is well-known in the art and can be followed from the procedure disclosed in U.S. Pat. No. 4,493,902” [column 11, lines 10-13], wherein Brown et al (US 4,493,902) discloses that “[z]eolite is allowed to crystallize water, one or more sources of sodium silicate and, if the microspheres were not internally seeded, amorphous zeolite initiator, and heating the resulting mixture to a temperature and for a time sufficient to crystallize at least about 40% by weight Y-faujasite in the microspheres” [column 14, lines 9-16].  Since the zeolite precursors of modified Macedo are the same as the instant application (sodium silicate, sodium hydroxide, and water) it is expected, absent evidence to the contrary, that the at least about 40% by weight Y-faujasite is the recited NaY-zeolite.  Further note that Stockwell et al discloses “The microspheres that are filtered contain Y-faujasite zeolite in the sodium form. Typically, the microspheres contain more than about 8% by weight Na2O. To prepare the microspheres of the present invention, a substantial portion of the sodium ions in the microspheres are replaced by ammonium or rare earth ions or both” [column 13, lines 39-44].
With respect to claim 39, Stockwell et al discloses “[i]on exchange may be conducted by a number of different ion exchange methods. Preferably, the microspheres are first exchanged one or more times with an ammonium nitrate solution at a pH of about 3-4. The ion exchange(s) with ammonium ions are preferably followed by one or more ion exchanges with rare earth ions at a pH of about 3-4. The rare earth may be provided as a single rare earth material or as a mixture of rare earth materials. Preferably, the rare earth is provided in the form of nitrates or chlorides. The preferred microspheres of the invention are ion exchanged to contain between 0% and 12% by weight REO, most preferably 0.5% to 8% by weight REO and less than about 0.5%, more preferably less than about 0.4%, and most preferably about 0.2% by weight Na2O. As is well known, an intermediate calcination will be required to reach these soda levels” [column 13, lines 45-59].
Claims 1, 2, 27, 54, and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Zon et al (US 2008/0146436 A1).
Van Der Zon et al discloses “a fluid catalytic cracking (FCC) catalyst by spray-drying an aqueous slurry comprising a zeolite, clay, and poly aluminum chloride” [paragraph 0001], wherein the “zeolite is preferably selected from the group of faujasite zeolites (e.g. zeolite X and Y), ZSM-5, phosphorus-exchanged ZSM-5, zeolite beta, MCM-22, MCM-36, ITQ-zeolite, SAPO, ALPO, and mixtures thereof. More preferred zeolite Y, ultrastable zeolite Y (USY), rare earth exchanged (ultrastable) zeolite Y (RE-Y and RE-USY), and mixtures of these Y-type zeolites with ZSM-5” [paragraph 0011].  Moreover, “other compounds can be added to the slurry, such as alumina (e.g. (pseudo)boehmite, gibbsite, heat-treated forms of gibbsite such as flash-calcined gibbsite), silica, [etc.]…” [paragraph 0013; see also claim 5].  Van Der Zon et al further discloses “the catalysts are calcined. The calcination temperature preferably is in the range of about 120 to about 700o C” [paragraph 0024; compare to calcination conditions in the instant application discussed above.].  Note that Van Der Zon et al does not explicitly disclose that the modified alumina comprises “a strong Lewis site density of less than about 70 mol/g.”  However, the instant specification discloses “the matrix includes alumina that includes flash calcined gibbsite” [paragraph 0037 of the published application].  Since the alumina of Van Der Zon et al is the same flash-calcined gibbsite as the instant application, it is expected that the alumina has the required Lewis site density absent evidence to the contrary.  The amount of alumina present in the catalyst ranges from 1 to 50 wt % alumina [paragraph 0018], more particularly, 5 to 30 wt % [claim 4].
With respect to claim 27, note that the instant application discloses “[t]he zeolite may be incorporated into an amorphous binder that includes flash calcined gibbsite” [paragraph 0057].  See preceding discussion concerning the amount of alumina present in the catalyst.

Response to Arguments
Applicant's arguments filed July 20. 2021, have been fully considered but they are not persuasive. 
Applicant has argued that “[t]he Office Action takes the position that Macedo inherently teaches independent claim 1. Applicant respectfully disagrees. Example 1A disclosed in the Specification teaches an example of a microspherical fluid catalytic cracking catalyst as claimed. In Example 1A, a hydrated flash calcined gibbsite (non-doped) catalyst was prepared… Macedo fails to teach or suggest the water content of its flash-calcined gibbsite alumina and, thus, it cannot be assumed that Macedo's alumina is derived from the same flash-calcined gibbsite as disclosed in the present application. As such, based on the Office Action's rationale, it also cannot be assumed that the catalysts taught by Macedo inherently include mol/g as presently claimed. Indeed, there is no basis in fact and/or technical reasoning to reasonably support the determination that the alumina comprising a strong Lewis site density of less than about 70 mol/g necessarily flows from the teachings of Macedo. Even if the Lewis site density may occur or be present in Macedo (not admitted), this is not sufficient to establish the inherency of that element recited in the claims. Accordingly, the Office Action has failed to set forth a prima facie case of obviousness of the present claims” [see page 12 of remarks].
Applicant’s argument is not persuasive because the argument does not address the obviousness rejection in the Office action.  This is clear from the following statement by the applicant: “[t]he Office Action takes the position that Macedo inherently teaches independent claim 1.”  Clearly, that is not the position of the Office.  To say something is inherent is the same as saying something is necessary, and inherency or necessity rejections are made under 35 USC § 102, not 35 USC § 103.  Contrary to applicant’s assertion, the Office made a rejection based on sufficiency.  In particular, the sufficiency argument is “if the alumina is derived from flash-calcined gibbsite, then the alumina possesses the recited strong Lewis site density.”  If we let the antecedent “the alumina is derived from flash-calcined gibbsite” be represented by AFCG and the consequent be represented by Adensity, then the sufficiency argument may be written in propositional logic terms as AFCG [Wingdings font/0xE0] Adensity.  A necessary or inherent argument, on the other hand, is written in propositional logic terms as (not AFCG [Wingdings font/0xE0] not Adensity); in other words, “if the alumina is not derived from flash-calcined gibbsite, then the alumina does not possess the recited strong Lewis site density.”  Nowhere in the Office action is the preceding sentence or its equivalent stated or implied.  Next, Example 1A is irrelevant to the position of the Office.  To refute the sufficiency argument, one would need to show that “alumina is derived from flash-calcined gibbsite and, in every instance, said alumina does not have the recited strong Lewis site density;” in propositional logic terms “not(AFCG [Wingdings font/0xE0] Adensity)” ≡ “(AFCG and not Adensity).”  Clearly, the instant specification supports the sufficiency argument of the Office.  One merely needs to consider the following: 
“…the alumina is derived from flash calcined gibbsite
“…the matrix includes alumina derived from flash calcined gibbsite” [paragraph 0012 of the published application],
“the alumina is derived from flash calcined gibbsite” [paragraph 0017],
“…the catalyst includes alumina derived from flash calcined gibbsite” [paragraph 0025],
“the catalyst includes about 10 wt % to about 60 wt % alumina derived from flash calcined gibbsite. In some embodiments, the catalyst includes about 10 wt % to about 40 wt % alumina derived from flash calcined gibbsite” [paragraph 0026],
“the alumina is derived from flash calcined gibbsite” [paragraph 0027].
Example 1A propounded by applicant merely illustrates that alumina derived from hydrated flash-calcined gibbsite also meets the recited strong Lewis site density.

Allowable Subject Matter
Claim 23 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  See prior Office action dated March 15, 2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772   
September 15, 2021